1
                                                                            FILED IN THE
2                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



3                                                                 Sep 27, 2019
                                                                       SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 2:19-CR-00111-WFN-12

8                        Plaintiff,                 ORDER GRANTING MOTION TO
                                                    MODIFY CONDITIONS OF
9    vs.                                            RELEASE

10   FOREST WALKER HERZOG,                          ECF No. 298

11                       Defendant.

12         Before the Court is Defendant’s Motion to Modify Conditions of Release,

13   ECF No. 298. Neither the United States, nor the United States Probation/Pretrial

14   Services Office oppose the motion. Specifically, Defendant requests that

15   Condition No. 28, which requires that Defendant participate in electronic

16   monitoring, be stricken. For the reasons set forth in the motion;

17   IT IS HEREBY ORDERED:

18      1. The Motion to Modify Conditions of Release (ECF No. 298) is

19         GRANTED.

20      2. Condition No. 28 (ECF No. 162) shall be STRICKEN.



     ORDER - 1
1      3. All other conditions of pre-trial release shall remain in effect.

2      DATED September 27, 2019.

3                                s/Mary K. Dimke
                                 MARY K. DIMKE
4                       UNITED STATES MAGISTRATE JUDGE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
